    Case: 1:20-cv-02402 Document #: 35 Filed: 06/30/21 Page 1 of 4 PageID #:346




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

ANDREW J. MAXWELL, not individually,               )
but as Trustee for the estate of Eduardo Garcia    )        Case No. 1:20-cv-02402
and Julia Escamilla (nka Julia Garcia), et al.,    )
                                                   )        Judge Rebecca R. Pallmeyer
                 Plaintiffs,                       )
   vs.                                             )        Judge Heather K. McShain
                                                   )
WELLS FARGO BANK, N.A.,                            )
                                                   )
                 Defendant.                        )

              WELL FARGO’S MOTION TO EXTEND DISCOVERY DEADLINES

         Defendant Wells Fargo Bank, N.A. (“Wells Fargo” or “the Bank”) hereby moves to extend

the deadline for it to respond to Plaintiff Andrew J. Maxwell’s Requests for Admission (Set One),

Requests for Production of Documents (Set One), and Interrogatories from July 12, 2021, to

August 2, 2021. In support of this Motion, Wells Fargo states as follows:

         1.     Plaintiff served Wells Fargo with voluminous First Sets of Interrogatories,

Requests for Production of Documents, and Requests for Admission on June 12, 2021 (together,

“Discovery Requests”).

         2.     Specifically, Plaintiff served 58 Requests for Admission, 87 Requests for

Production of Documents, and 25 Interrogatories.

         3.     Under the Federal Rules of Civil Procedure, responses to written discovery requests

are to be served within thirty (30) days of receiving the requests. The current deadline for Wells

Fargo’s discovery responses and objections is July 12, 2021.

         4.     Counsel for Wells Fargo conferred with counsel for Plaintiff seeking a 30-day

extension to respond to the Discovery Requests, citing, among other things, the need for additional
    Case: 1:20-cv-02402 Document #: 35 Filed: 06/30/21 Page 2 of 4 PageID #:347




time to gather the information across various lines of business within the Bank and to observe the

Bank’s required protocols for approving and verifying responses to discovery.

       5.      Plaintiff did not consent to the extension. Counsel for Wells Fargo then shortened

its request to a 21-day extension, but counsel for Plaintiff informed the undersigned that he did not

consent to an extension of that length either. See Decl. of Angela A. Smedley, Ex. 1, filed

concurrently herewith.

       6.      The extension is requested not for purposes of delay, but to provide Wells Fargo

sufficient time to evaluate the scope of, and gather information responsive to, Plaintiff’s Discovery

Requests, which requires additional time beyond the July 12, 2021 deadline.

       7.      Wells Fargo has not previously sought to extend any discovery deadlines in this

action pursuant to this Court’s May 13 Order.


               WHEREFORE, for the foregoing reasons and having shown good cause, Defendant

Wells Fargo Bank, N.A. respectfully requests that the Court grant its Motion to Extend Discovery

Deadlines, such that it may serve its objections and responses to Plaintiff’s Discovery Requests up

to and including August 2, 2021.

Dated: June 30, 2021                          Respectfully submitted,

                                               /s/ Angela A. Smedley
                                              Angela A. Smedley (pro hac vice)
                                              Winston & Strawn LLP
                                              200 Park Avenue
                                              New York, NY 10166
                                              Phone: 212-294-6700
                                              Fax: 212-294-4700
                                              ASmedley@winston.com

                                              Shawn R. Obi
                                              Winston & Strawn LLP
                                              333 South Grand Avenue
Case: 1:20-cv-02402 Document #: 35 Filed: 06/30/21 Page 3 of 4 PageID #:348




                                  Los Angeles, CA 90071
                                  Phone: 213-615-1700
                                  Fax: 213-615-1750
                                  Sobi@winston.com

                                  Counsel for Wells Fargo Bank, N.A.
    Case: 1:20-cv-02402 Document #: 35 Filed: 06/30/21 Page 4 of 4 PageID #:349




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 30th day of June, 2021, the foregoing was
filed electronically with the Clerk of the Court for the United States District Court for the Northern
District of Illinois, and was served by operation of that Court’s electronic filing system, upon the
following:

Rusty A. Payton
Payton Legal Group
20 North Clark Street, Suite 3300
Chicago, IL 60602
Phone: 773-682-5210
info@payton.legal

Salvador J. Lopez
Robson & Lopez, LLC
180 West Washington Street, Suite 700
Chicago, IL 60602
Phone: 312-525-2166
lopez@robsonlopez.com

Nicholas H. Wooten
Nick Wooten, LLC
5125 Burnt Pine Drive
Conway, AR 72034
Phone: 833-937-6389
nick@nickwooten.com

Attorneys for Plaintiff
                                                        /s/ Angela A. Smedley
